DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-15, and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lamont, U.S. Patent Publication Number 2020/0218899 A1.

Regarding claim 1, Lamont discloses a method for providing an augmented reality tag viewer, comprising: receiving, by a device, a low-energy encrypted beacon from a tag attached to a product, the beacon uniquely identifies the product (paragraph 0018, a beacon tag broadcasts multiple radio signals that are in range of and received by a user device; paragraph 0100, object token includes a tag identifier, the tag identifier is a unique serial number); retrieving information about the product identified by the received beacon (paragraph 0025, utilizes beacon tags, in a hybrid system that receives location information from all the location tags to inform users of the location of objects); determining if the product is present in a field of view of a camera of the device (paragraph 0019, an image recognition program compares the object recognition file to live video feed from the camera of the user device); upon determining that the identified product is present in the field of view of the camera, matching the product in the field of view with the retrieved information (paragraph 0107, tag identifier is compared with the tag identifier stored in the tag memory, if the tags identifiers match then the tag activates itself); and upon determining that the product in the field of view matches the retrieved information, overlaying an interface over the display to highlight the product (paragraph 0021, displays a notification to a user via augmented reality, e.g. a screen overlay on camera display of a smartphone; figures 9C and 9D).


Regarding claim 2, Lamont discloses further comprising: displaying the field of view of the camera on a display (paragraph 0095, camera of the user device is directed toward the object with which the tag is associated; figures 9B-9D).

Regarding claim 3, Lamont discloses wherein the retrieved information includes metadata on the identified product (figure 9A-13; paragraph 0198, information box 910 shows image of the object paired with the tag, tag identifier, image of the owner, flight identifier, a name of the user, range information, all of which Examiner interprets as metadata). 

Regarding claim 4, Lamont discloses wherein the tag is at least a wireless low-energy tag (paragraph 0088, beacon tag includes, but is noted limited to a Blue Giga BLE112 Bluetooth low energy single mode module).

Regarding claim 5, Lamont discloses wherein the tag is at least a wireless low-energy battery less tag that communicates with the device using a low-energy communication protocol (paragraph 0088, beacon tag includes short-range wireless transceiver; the transceiver transmits a beacon signal using a short-range wireless protocol and standard, examples of which includes, but not limited to, the Bluetooth Low Energy standard).

Regarding claim 6, Lamont discloses wherein the low-energy communication protocol is at least a Bluetooth low energy (BLE) protocol (paragraph 0088, beacon signal using a short-range wireless protocol and standard, examples of which includes, but not limited to, the Bluetooth Low Energy standard).

Regarding claim 8, Lamont discloses further comprising: relaying the received beacon to a server to authenticate and decrypt the received beacon, wherein the server is separate from the device (paragraph 0119, the server decrypts the tag location message using the random number associated with the tag to identify the tag identifier); and retrieving the information about the product from the server (paragraph 0119, the server retrieves all tag location messages). 

Regarding claim 9, it is rejected based upon similar rational as independent claim 1.  Lamont further discloses a non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to perform a process (paragraph 0071, computer program instructions may also be stored in a computer readable medium that when executed can direct a computer to function in a particular manner).

Regarding claim 10, it is rejected based upon similar rational as above independent claim 1.  Lamont further discloses a system (figure 3) for providing an augmented reality tag viewer, comprising: a processing circuitry (302, processor); and a memory (304), the memory containing instructions that, when executed by the processing circuitry (paragraph 0071).

Regarding claims 11-15 and 17, they are rejected based upon similar rational as above claims 2-6 and 8 respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lamont as applied to claims 6 and 15 above, and further in view of Oh et al., U.S. Patent Number 10,571,547 B2.

Regarding claims 7 and 16, it is noted that Lamont discloses paragraph 0075, the messages passed between server and user devices through use of one or more protocols, including, but not limited to, transmission control protocol/internet protocol (TCP/IP), user datagram protocol (UDP), hypertext transfer protocol (HTTP), and HTTP secure (HTTPS).
However it is noted that Lamont fails to specifically disclose wherein the beacon is an encrypted and private Bluetooth low energy advertising protocol data unit (PDU).

Oh discloses localization and location-based advertisements and location-based search service, col. 1, lines 35-39.  Oh discloses physical localization using beacons that employ BLE (Bluetooth Low Energy) standard using low-powered, low-cost transmitters, col. 1, lines 61-67.  Oh further discloses the beacon is an encrypted and private Bluetooth low energy advertising protocol data unit (PDU) (col. 7, lines 11-13, example message formats; lines 17-21, as per example format, an exemplary data packets can have a 2-39-byte advertising protocol data unit (PDU)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the example message protocols as listed by Lamont, passed between the server and device, the advertising protocol data unit message protocol as disclosed by Oh, to provide location-based advertisements in addition to the location-based search services which are expected to be commercially valuable. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Hu, U.S. Patent Publication Number 2019/0098445 A1

Hu discloses receiving, by a device, a low-energy encrypted beacon from a tag attached to a product, the beacon uniquely identifies the product (paragraph 0018, receive wireless messages from beacon devices in the form of beacon tags; figure 2, paragraph 0042, beacon tag is installed on a physical object 212, physical object 212 may be a product); Paragraph 0020, providing various user interface features; Paragraph 0037, showing an overlay of an indoor or outdoor digital map and an overlay of hotspot areas 134 and 136 will be available to allow a user to view the products and services 126 and other contents hosted on the server 116 across the communication network 118; Paragraph 0020, a beacon tag attached to a physical object can transmit wireless messages to other beacon devices, or can respond to other beacon devices' messages for sending data, such as object information (e.g., model, name, manufacture, function, description, dimension, etc.) and business/promotion information; Paragraph 0046, the gateways 440, 442, 444, 446, 448, and 450 may use a built-in database structure or an external database on a server and they may collaboratively communicate or exchange location information.

Wagner et al., U.S. Patent Publication Number 2016/0171486 A1

Wagner discloses paragraph 0017, The machine-identifiable tag may be: a visual tag, an audio tag, a near-field communication tag, an RFID tag, or a transmission from a beacon, such as a broadcast from a Bluetooth or Bluetooth Low Energy, or Bluetooth Smart beacon, or an odor tag. Examples of a visual tag include QR codes, bar codes and digital watermarks.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Motilewa Good-Johnson whose telephone number is (571)272-7658. The examiner can normally be reached Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOTILEWA . GOOD JOHNSON
Primary Examiner
Art Unit 2616



/MOTILEWA GOOD-JOHNSON/Primary Examiner, Art Unit 2616